Case 3:20-cv-00530-MMH-PDB Document 5 Filed 06/01/20 Page 1 of 4 PageID 109




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   SOUTHERN-OWNERS INSURANCE
   COMPANY,

                 Plaintiff,
                                                       Case No. 3:20-cv-530-J-34PDB
   v.

   DAYBREAK, INC. d/b/a HUBER &
   ASSOCIATES, THOMAS FRIEDBERG,
   and SARAH BUNGE,

                 Defendants.
                                               /

                                              ORDER

          THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

   jurisdiction, and therefore, have an obligation to inquire into their subject matter jurisdiction.

   See Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1279–80 (11th Cir. 2001). This

   obligation exists regardless of whether the parties have challenged the existence of subject

   matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir.

   1999) (“It is well settled that a federal court is obligated to inquire into subject matter

   jurisdiction sua sponte whenever it may be lacking.”). “In a given case, a federal district

   court must have at least one of three types of subject matter jurisdiction: (1) jurisdiction

   under a specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. §

   1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading

   Corp., 128 F.3d 1466, 1469 (11th Cir. 1997).

          On May 27, 2020, Plaintiff Southern-Owners Insurance Company initiated this

   action by filing a complaint and purporting to set forth the facts establishing that the Court


                                                   1
Case 3:20-cv-00530-MMH-PDB Document 5 Filed 06/01/20 Page 2 of 4 PageID 110




   has jurisdiction over this action. See Complaint for Declaratory Judgment (Doc. 1) ¶¶ 2-5,

   13. Specifically, Plaintiff asserts that the Court has jurisdiction because there is complete

   diversity of citizenship between the parties and the amount in controversy exceeds

   $75,000.00, in accordance with 28 U.S.C. § 1332. Id. ¶ 13. In support of this assertion,

   Plaintiff declares that “upon information and belief,” Defendants Thomas Friedberg and

   Sarah Bunge are “residents” of California. Id. ¶¶ 4-5. However, these allegations do not

   adequately identify the citizenship of those individual parties, and thus, the Court is without

   sufficient information to satisfy its jurisdictional inquiry.1

           For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), “all

   plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412. To

   establish diversity over a natural person, a complaint must include allegations of the

   person’s citizenship, not where he or she resides. See Taylor v. Appleton, 30 F.3d 1365,

   1367 (11th Cir. 1994). A natural person’s citizenship is determined by his “domicile,” or

   “the place of his true, fixed, and permanent home and principal establishment . . . to which

   he has the intention of returning whenever he is absent therefrom.” McCormick v. Aderholt,

   293 F.3d 1254, 1257–58 (11th Cir. 2002) (quotation and citation omitted). Because the



           1
              The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See Wilkins
   v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“Diversity
   jurisdiction appears to create the biggest pleading challenge for the Bar.”). But, as aptly stated in Wilkins,
   the all-to-common “failure to demonstrate even a passing familiarity with the jurisdictional requirements of
   the federal courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

           [t]he U.S. District Court for the Middle District of Florida is one of the busiest district courts
           in the country and its limited resources are precious. Time spent screening cases for
           jurisdictional defects, issuing orders directing repair of deficiencies, then rescreening the
           amended filings and responses to show cause orders is time that could and should be
           devoted to the substantive work of the Court.

   Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly encouraged to
   review the applicable authority on federal subject matter jurisdiction. See id. at *1-2 (bulleting several “hints”
   on how to allege federal diversity jurisdiction properly).


                                                            2
Case 3:20-cv-00530-MMH-PDB Document 5 Filed 06/01/20 Page 3 of 4 PageID 111




   Complaint merely discloses where Defendants Friedberg and Bunge reside, as opposed

   to their domicile or citizenship, the Court finds that Plaintiff has not alleged the facts

   necessary to establish the Court’s jurisdiction over this case. “Citizenship, not residence,

   is the key fact that must be alleged in the complaint to establish diversity for a natural

   person.” Taylor, 30 F.3d at 1367; see also Miss. Band of Choctaw Indians v. Holyfield, 490

   U.S. 30, 48, 109 S. Ct. 1597, 1608, 104 L. Ed.2d 29 (1989) (“‘Domicile is not necessarily

   synonymous with ‘residence[.]’”) (citation omitted).2

           In light of the foregoing, the Court will give Plaintiff an opportunity to establish

   diversity of citizenship between the parties and that this Court has jurisdiction over the

   action.3 Accordingly, it is

           ORDERED:




            2
              The Court also notes that allegations, premised only on “information and belief,” are insufficient to
   establish the citizenship of a party as necessary to invoke this Court’s subject matter jurisdiction. See, e.g.,
   Payne v. Ivy, No. 6:18-cv-3-Orl-18KRS, 2018 WL 1155987, at *1 (M.D. Fla. Jan. 22, 2018) (“Allegations made
   ‘upon information and belief’ are not sufficient to support jurisdictional allegations, however.”); Matos-Cruz v.
   JetBlue Airways Corp., No. 6:17-cv-380-Orl-37TBS, 2017 WL 3268956, at *2 (M.D. Fla. Aug. 1, 2017)
   (“Courts have held that allegations concerning a party’s citizenship based only ‘on information and belief’ are
   insufficient.”); Principle Solutions LLC v. Feed.ing BV, No. 13-C-223, 2013 WL 2458630, at *2 (E.D. Wis.
   June 5, 2013).

           3
               Carefully ascertaining the citizenship of the parties and whether the Court has subject matter
   jurisdiction is more than just an academic exercise, as is evident from two Eleventh Circuit decisions from
   2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-17 (11th Cir. 2017)
   (vacating summary judgment order after three years of litigation where court determined on appeal that the
   pleadings below had not sufficiently alleged the citizenship of a defendant limited liability company, and upon
   further inquiry, found that the defendant limited liability company had a non-diverse member); see also
   Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1225-27 (11th Cir. 2017) (discussing
   whether sanctions were warranted in a case where summary judgment was reversed on appeal after the
   appellate court discovered that the pleadings did not sufficiently allege the citizenship of the plaintiff LLC,
   leading to the realization that there was no diversity jurisdiction) (“While the requirements of diversity
   jurisdiction in this scenario are complicated, they are the law. No party in this case acted with bad intentions,
   but the result was a colossal waste of time and effort. We trust that the damage done to the parties' credibility,
   finances, and time is enough of a sanction to curb their conduct and to serve as a warning to future diversity
   jurisdiction litigants. In the end, when the parties do not do their part, the burden falls on the courts to make
   sure parties satisfy the requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet
   the unfortunate demands of diversity jurisdiction in the 21st century.”).



                                                           3
Case 3:20-cv-00530-MMH-PDB Document 5 Filed 06/01/20 Page 4 of 4 PageID 112




          Plaintiff Southern-Owners Insurance Company shall have up to and including June

   15, 2020, to provide the Court with additional information demonstrating that this Court has

   diversity jurisdiction over this action.

          DONE AND ORDERED in Jacksonville, Florida, this 1st day of June, 2020.




   lc11
   Copies to:
   Counsel of Record




                                                4
